UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4866


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONALD HEATH MARSH,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cr-00353-NCT-1)


Submitted:   June 22, 2012                    Decided:   July 6, 2012


Before DUNCAN, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Anand P. Ramaswamy, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald Heath Marsh pled guilty to distributing child

pornography       in    violation          of    18    U.S.C.    § 2252A(a)(2)(A)         and

(b)(1) (2006).         The district court varied downward from Marsh’s

Guidelines sentencing range and sentenced him to one hundred

forty-five months’ imprisonment.                      On appeal, counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious issues for appeal, but

questioning whether Marsh’s sentence is reasonable.                            Marsh filed

a pro se brief, arguing the district court violated his right to

allocute,    violated      his        right      to    counsel    of    his    choosing    at

sentencing, and violated his right to call a witness in his

defense at sentencing.               The Government did not file a brief.                  We

affirm.

            We review Marsh’s sentence under a deferential abuse-

of-discretion standard.               Gall v. United States, 552 U.S. 38, 41

(2007).      In    reviewing          a    sentence,        we   must   first    determine

whether the district court committed any significant procedural

errors,     examining          the        record      for    miscalculation        of     the

Guidelines    range,      treatment             of    the   Guidelines    as    mandatory,

failure to consider the 18 U.S.C. § 3553(a) (2006) factors, the

selection of a sentence based on clearly erroneous facts, and

whether      the       court     sufficiently               explained     the     selected

sentence.    Id. at 51.

                                                 2
            If we find no significant procedural error, we next

assess the substantive reasonableness of the sentence.                         United

States v. Wilkinson, 590 F.3d 259, 269 (4th Cir. 2010).                               In

doing so, we       “examine the totality of the circumstances to see

whether the sentencing court abused its discretion in concluding

that the sentence it chose satisfied the standards set forth in

§ 3553(a).”      United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).         We accord a presumption of reasonableness to a

below-Guidelines sentence.            United States v. Susi, 674 F.3d 278,

289-90 (4th Cir. 2012).

            After       thoroughly    reviewing     the    record,    we     conclude

that Marsh’s below-Guidelines sentence was both procedurally and

substantively       reasonable.         We   have    reviewed       the    arguments

asserted by Marsh in his pro se supplemental brief and conclude

they are without merit.               In accordance with Anders, we have

reviewed the record in this case and have found no meritorious

issues for appeal.          We therefore affirm Marsh’s conviction and

sentence.        This    court   requires    that    counsel    inform       Marsh    in

writing,    of   the     right   to   petition    the     Supreme    Court    of     the

United States for further review.                   If Marsh requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Marsh.

                                         3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    4